Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6/14/2022 have been entered. Claims 5, 11,15 have been amended.  No claims have been canceled.  No claims have been added. Claims 1-20 are still pending in this application, with claims 1 and 11 being independent.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the extended reality environment comprises a first object and a second object, the first object being included in the first portion of the extended reality environment and the second object corresponding to the object included in the second portion of the extended reality environment; 
the first object corresponds to an identifier of a first media asset, and the second object corresponds to an identifier of a second media asset; 
the method further comprises, prior to detecting the gaze shift, determining the gaze is in a vicinity of the identifier of the first media asset and generating for display the indicator in the vicinity of the identifier of the first media asset; 
the voice command includes an identification of the second media asset and a command to play the second media asset; and 
the method further comprises executing the action by playing the second media asset.
Faaborg et al. (“Faaborg”, US Pre-Grant Publication 20170038837 A1) [0071]-[0077] illustrates an environment with multiple objects associated with media which may be activated using voice.  However, the art of record fails to disclose the user’s gaze on object 1, the user speaking a command to identify and play media 2 associated with object 2, then playing media 2. 

Regarding claim 15, claim 15 contains the allowable subject matter described in claim 5 and the reasons for the art of record not being combinable to disclose claim 15 are the same as claim 5.  Therefore, claim 15 is objected to as being a dependent claim with allowable subject matter for the same reasons as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 8-11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (“Faaborg”, US Pre-Grant Publication 20170038837 A1), in view of Samadani et al. (“Samadani”, US Pre-Grant Publication 20190286227 A1).

Regarding claim 1, Faaborg discloses a method for extended reality environment interaction (Faaborg (Abstract) discloses a virtual environment with interactive objects.), comprising:
generating for display an extended reality environment comprising an object (Faaborg [0005] uses a computer to cause an apparatus to generate and display for a virtual environment with non-contact targets associated with a virtual object.); 
in response to detecting the gaze shift, generating for display within the extended reality environment an indicator of the shift in the gaze (Faaborg [0067] discloses user interface elements “(e.g., sparks, buttons, sliders, lists, interactive elements, etc.).”  Faaborg may display a spark to indicate the object the user is looking at is interactive.  When the user fazes outside boundaries of interactive elements the element may be made transparent or invisible.
Faaborg [0081] may indicate a book selected with eye gaze using flashing, outlining, or highlighting.  Faaborg discloses “the user's eye gaze can be used to indicate specific context and have associated actions apply to the items in the context. Indications can include, but are not limited to glowing, flashing, outlining, highlighting, texturizing, raising, lowering, color changing, dimming portions while brightening other portions, and brightening portions, while dimming other portions, or any combination thereof.”); 
detecting, by using a second sensor, a voice command while the indicator is in a vicinity of the object; and
in response to detecting the voice command, executing an action corresponding to the voice command.  (Faaborg [0081] discloses a spoken command “put this on the shelf”, where the user’s eye gaze identifies the object (book) to be placed on the shelf.)

Faaborg does not describe detecting, by using a first sensor, that a gaze has shifted from a first portion of the extended reality environment to a second portion of the extended reality environment, the object being excluded from the first portion of the extended reality environment and included in the second portion of the extended reality environment.
However, these features are well known in the art as taught by Samadani. For example, Samadani discloses detecting, by using a first sensor, that a gaze has shifted from a first portion of the extended reality environment to a second portion of the extended reality environment, the object being excluded from the first portion of the extended reality environment and included in the second portion of the extended reality environment. (Samadani (Fig. 3 [0032]) monitors movement in the user’s point of gaze.  Samadani identifies objects outside the user’s field of view in the direction of the user’s gaze movement.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Faaborg’s system for VR Gaze interactions with Samadani’s device for image enhancement with gaze tracking because with Samadani’s device, when a user is viewing object and the user's point of gaze overlaps object, a portion of real-world image that is associated with some or all of object may be enhanced (e.g., enlarged, provided with additional contrast, etc.) and the resulting enhanced image can be displayed [0030].  This is similar to “display within the extended reality environment an indicator of the shift in the gaze” as disclosed to Faaborg above.

Regarding claim 8, the claimed invention for claim 1 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg further teaches the method of claim 1, wherein detecting the voice command while the indicator is in the vicinity of the object comprises determining the gaze is directed at the object for at least a predetermined threshold period of time.  (Faaborg [0029] may use gaze interaction dwell time before activating an action associated with a spark.)

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg further teaches the method of claim 1, wherein the indicator being in the vicinity of the object comprises the indicator overlapping the object.  (Faaborg [0049] may display targets on the virtual object when the user is gazing at that virtual object.)

Regarding claim 10, the claimed invention for claim 1 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg further teaches the method of claim 1, wherein the display is presented via an extended reality head-mounted device.  (Faaborg (Fig. 1 [0016]) illustrates a head mounted device (106) for accessing VR content.)

Regarding claim 11, Faaborg discloses a display (Faaborg Fig. 1 (106)); control circuitry. (Faaborg [0039])
In light of the rejection of claim 1, the remaining limitations for the system in claim 11 are similar and performed by the method in claim 1. Therefore, the remaining limitations in claim 11 are rejected for the same reason as claim 1.

Regarding claim 18, in light of the rejection in claim 8, the system in claim 18 is similar and performed by the method in claim 8. Therefore, claim 18 is rejected for the same reason as claim 8.

Regarding claim 19, in light of the rejection in claim 9, the system in claim 19 is similar and performed by the method in claim 9. Therefore, claim 19 is rejected for the same reason as claim 9.

Regarding claim 20, in light of the rejection in claim 10, the system in claim 20 is similar and performed by the method in claim 10. Therefore, claim 20 is rejected for the same reason as claim 10.

Claim(s) 2, 6, 7, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (“Faaborg”, US Pre-Grant Publication 20170038837 A1), in view of Samadani et al. (“Samadani”, US Pre-Grant Publication 20190286227 A1), in view of Erland (WO 2018156912 A1).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg and Samadani do not describe the method of claim 1, wherein an interactive media guide is provided on the display, and the action is an instruction related to a media asset accessible via the interactive media guide.
However, these features are well known in the art as taught by Erland. For example, Erland discloses the method of claim 1, wherein an interactive media guide is provided on the display, and the action is an instruction related to a media asset accessible via the interactive media guide.  (Erland [0336] provides a list of sorted media files based on viewing (gaze) patterns.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Faaborg’s system for VR Gaze interactions, Samadani’s device for image enhancement with gaze tracking with Erland’s system for user input with gaze and gesture input because with Erland’s system, preferences for application elements could also be based at least partially on gaze detection information [0337].

Regarding claim 6, the claimed invention for claim 2 is shown to be met with explanations from Faaborg, Samadani, and Erland above.
Faaborg further teaches the method of claim 2, wherein the voice command includes an instruction to present a new media asset on the display.  (Faaborg [0083] discloses triggering functionality associated with sparks by non-contact methods including voice sensing.  Faaborg (Fig. 4 [0077]) illustrates an electronic photo frame (410) that have been provided sparks (430), (432) to scroll pictures on the frame.  Faaborg [0025] generates targets and sparks on virtual objects to invoke interactive functionality associated with the particular virtual objects.)

Regarding claim 7, the claimed invention for claim 2 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg further teaches the method of claim 2, wherein the object is associated with an entity, and the voice command comprises an instruction to retrieve content related to the entity.  (Faaborg [0083] discloses triggering functionality associated with sparks by non-contact methods including voice sensing.  Faaborg (Fig. 4 [0077]) illustrates an electronic photo frame (410) that have been provided sparks (430), (432) to scroll pictures on the frame, thus retrieving photos.  Faaborg [0025] generates targets and sparks on virtual objects to invoke interactive functionality associated with the particular virtual objects. The entity is interpreted as the set of photos associated with the frame.)

Regarding claim 12, in light of the rejection in claim 2, the system in claim 12 is similar and performed by the method in claim 2. Therefore, claim 12 is rejected for the same reason as claim 2.

Regarding claim 16, in light of the rejection in claim 6, the system in claim 16 is similar and performed by the method in claim 6. Therefore, claim 16 is rejected for the same reason as claim 6.

Regarding claim 17, in light of the rejection in claim 7, the system in claim 17 is similar and performed by the method in claim 7. Therefore, claim 17 is rejected for the same reason as claim 7.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (“Faaborg”, US Pre-Grant Publication 20170038837 A1), in view of Samadani et al. (“Samadani”, US Pre-Grant Publication 20190286227 A1), in view of Ng et al. (“Ng”, US Pre-Grant Publication 20210236845 A1).

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Faaborg and Samadani above.
Faaborg and Samadani do not describe the method of claim 1, wherein the gaze is detected based on a retinal movement of the eye.
However, these features are well known in the art as taught by Ng. For example, Ng discloses the method of claim 1, wherein the gaze is detected based on a retinal movement of the eye. (Ng [0024] discloses an eye-tracking system that infers movement of the retina by tracking retinal cells.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Faaborg’s system for VR Gaze interactions, Samadani’s device for image enhancement with gaze tracking with Ng’s retinal system because Ng’s retinal system may generate desired imagery of a multitude of subjects and a multitude of formats, including renderings of 3D worlds using computer graphics [0025].

Faaborg further teaches translating the retinal movement into movement of the indicator on the display.  (Faaborg [0081] may indicate a book selected with eye gaze using flashing, outlining, or highlighting.)

Regarding claim 13, in light of the rejection in claim 3, the system in claim 13 is similar and performed by the method in claim 3. Therefore, claim 13 is rejected for the same reason as claim 3.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (“Faaborg”, US Pre-Grant Publication 20170038837 A1), in view of Samadani et al. (“Samadani”, US Pre-Grant Publication 20190286227 A1), in view of Ng et al. (“Ng”, US Pre-Grant Publication 20210236845 A1), in view of Publicover et al. (“Publicover”, US Pre-Grant Publication 20180275753 A1).

Regarding claim 4, the claimed invention for claim 3 is shown to be met with explanations from Faaborg, Samadani, and Ng above.
Faaborg, Samadani, and Ng do not describe the method of claim 3, further comprising:
determining whether a rate of retinal movement exceeds a predetermined value; and 
in response to determining that the rate of retinal movement exceeds the predetermined value, normalizing the retinal movement when translating the retinal movement into movement of the indicator on the display.
However, these features are well known in the art as taught by Publicover. For example, Publicover discloses the method of claim 3, further comprising:
determining whether a rate of retinal movement exceeds a predetermined value; and 
in response to determining that the rate of retinal movement exceeds the predetermined value, normalizing the retinal movement when translating the retinal movement into movement of the indicator on the display. (Publicover [0014] rapidly transports the cursor over long distances based on eye movements.  Publicover [0043] uses gaze tracking to move a cursor.  Publicover moves the cursor quickly toward the gaze direction.  Publicover slows the cursor as it approaches the gaze location.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Faaborg’s system for VR Gaze interactions, Samadani’s device for image enhancement with gaze tracking, Ng’s retinal system with Publicover’s system for eye-signal automated control because with Publicover’s system, the cursor is visible as it moves along at least a portion of the trajectory [0045].

Regarding claim 14, in light of the rejection in claim 4, the system in claim 14 is similar and performed by the method in claim 4. Therefore, claim 14 is rejected for the same reason as claim 4.

Response to Arguments
The Applicants’ arguments (page 7 filed 6/14/2022) regarding the objection to claim 11 have been fully considered and found persuasive.  The antecedent issue for the first sensor and the second sensor has been resolved.  Thus, the objection to claim 11 has been withdrawn.

The Applicants’ arguments (page 7 filed 6/14/2022) regarding the 35 USC 112(b) rejections of claims 4 and 14 have been fully considered and found persuasive.  The Examiner agrees that parent claims 3 and 13 comprise a retinal movement, thus invalidating the antecedent issue in claims 4 and 14.  Thus, the 35 USC 112(b) rejections of claims 4 and 14 have been withdrawn.

The Applicants’ arguments (pages 7-8 filed 6/14/2022) regarding the 35 USC 103 rejections of claims 1 and 11 have been fully considered.
The Applicants argue (pages 7-8) that Faaborg [0081] discloses highlighting an object in response to detecting a voice command, but does not display an indicator of the shift in gaze.
The Examiner respectfully disagrees.  The Examiner agrees Faaborg [0081] discloses in some implementations, highlighting an object in response to detecting a voice command.  However, later in [0081], Faaborg discloses “the user's eye gaze can be used to indicate specific context and have associated actions apply to the items in the context. Indications can include, but are not limited to glowing, …”
Additionally, Faaborg [0083] triggers sparks based on eye gaze sensing.
Faaborg [0067] may add or remove sparks based on the user’s gaze.

The Applicants argue (page 8) that Samadani does not dot disclose detecting a voice command while the indicator is in the vicinity of the object.
The Examiner finds this argument moot because Faaborg [0081] discloses this limitation.

Thus, the 35 USC 103 rejections of claims 1 and 11 have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613